DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/22 has been entered.

Response to Amendment
3.	The rejection of Claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by STN Express (RN 1628071-78-2) as set forth in the Final Rejection filed 04/22/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-3 and 5-10 under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/081315 A1) as set forth in the Final Rejection filed 04/22/22 is overcome by the Applicant’s amendments.

Claim Objections
5.	Claim 3 is objected to because of the following informalities:  The claim recites “4) in Formulas C-1 to C-15, W1 and W2 are single bond . . .” (page 5); the phrase should be replaced by “4) in Formulas C-11 to C-15, W1 and W2 are single bond . . .” as W1-2 are not present in Formulae C-10 to C-10.
Appropriate corrections are required.

Allowable Subject Matter
6.	Claims 1, 2, and 4-12 are allowed.  Furthermore, Claim 3 is currently objected to due to minor informalities, but would be allowable if amended to overcome the objection as set forth above.
	The closest prior art is provided by Park et al. (WO 2013/081315 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    286
    356
    media_image1.png
    Greyscale

([0046]) where R1-10 = hydrogen (or other substituent) and any two adjacent groups of R1-10 can be linked together to form a fused ring ([0047]-[0050]); for example, R7-8 can be “linked together to form a benzene ring” ([0051]).  An embodiment is disclosed:

    PNG
    media_image2.png
    340
    408
    media_image2.png
    Greyscale

(page 53).  However, it is the position of the Office that neither Park et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the substituents in combination with the nature of the specific condensed heterocyclic group.

Response to Arguments
7.	Applicant’s arguments on pages 13-15 with respect to the deficiencies of the previously cited prior art have been fully considered and are persuasive.  Hence, the rejections as set forth in the previous Office Action have been withdrawn.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786